Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claims 1 and 11, the claim are allowed because the prior art of the record neither discloses nor reasonably suggests a method of generating biomarker parameters comprising a step of dividing imaging data for contrast into plurality of bin corresponding to one pf a plurality of respiratory motion phases and a step of warping a plurality of bin images as stated in the respective claims in association with the remaining claim features.
As to dependent claims 2-10 and 12-20, these claims are allowed because each of these claims, either directly or indirectly depends from any of the allowed independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		Bi (US-2017/0328970-A1) discloses a method similar to one claimed in the instant application. It discloses diving image data into bins corresponding to respiratory (breathing) phases. However, it lacks warping bin images based on a reference bin image and it also lacks generating any specific biomarker parameters as claimed in the instant claims. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852